El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
Don fecha doce de mayo de 1919 los consortes Ramón García y Obdulia O’Kelly presentaron demanda enmendada ante la Corte de Distrito de San Jnan, Sección Primera, contra Cantero, Fernández y Cía. en reclamación de quince mil dólares en concepto de indemnización de perjuicios que se-gún alegan les fueron cansados por la publicación en El Impartial, periódico de la propiedad de los demandados, de tres sueltos que se copian en la demanda y qne envolvían la falsa imputación de tener establecida los demandantes una casa escandalosa o dedicada a citas deshonestas.
La corporación demandada admitió la publicación de los tres sueltos en el periódico aludido, pero negó que contuvie-*598ran la imputación qne se les atribuye y que por tanto pu-dieran causar perjuicios a los demandantes.
Celebrado el juicio, la corte, tomando en consideración las alegaciones, pruebas y argumentaciones de las partos de-claró sin lugar la demanda por sentencia de 27 de octubre de 1919, por las razones consignadas en la opinión que la sirve de fundamento.
Contra diclia sentencia interpuso la demandada recurso de apelación en cuanto no condena a los demandantes al pago de las costas y gastos y honorarios del abogado de la deman-dada, y como único motivo para sostener el recurso alega que la corte cometió error infringiendo la • sección 7a. de la ley para autorizar pleitos civiles por daños y perjuicios oca-sionados por libelo y calumnia.
La parte apelada niega la existencia de tal error y sos-tiene además que el texto legal invocado no está actualmente en vigor por haber sido derogado por el artículo 327 del Código de .Enjuiciamiento Civil, según ha sido enmendado por la Ley No. 38 de 12 de abril de 1917.
Entendemos que el caso ha de gobernarse por la Ley de 19 de febrero de 1902 para autorizar pleitos civiles por da-ños y perjuicios ocasionados por libelo y calumnia, y no por (>1 Código de Enjuiciamiento Civil, como ya lo decidimos al resolver el caso de Saldamando v. Valdecilla, 20 D. P. R. 96.
La sección 7a. de dicha ley, según la versión castellana del texto-inglés en la parte atinente, dice así:
“Si la sentencia se dictare a favor del demandado y estimare la corte que la acción fué iniciada por el demandante sin haber una causa que la justificare, la sentencia incluirá además de las costas, los honorarios de abogados, los que serán fijados por la corte y no excederán de 150 dólares.”
Como se ve por el texto literal del precepto legal trans-crito, para que proceda. condena de costas con inclusión de honorarios de abogada son indispensables dos condiciones: *599Primera, que se pronuncie fallo a favor del derhandado; y segunda, que la corte encuentre que la acción fué iniciada e interpuesta por el demandante sin causa justificada.
La primera condición se lia cumplido en el presente caso, pues la corte dictó sentencia a favor del demandado al de-clarar sin lugar la demanda, pero falta la segunda condi-ción pues no aparece que la corte encontrara que el deman-dante iniciara su acción sin causa justificada; y antes por el contrario, al dejar de imponer al demandante las costas con los honorarios de abogado, estimó que el demandante no estaba desprovisto de toda causa o razón para promover su acción. La desestimación de la demanda por sí sola no lleva implícita la apreciación de falta de toda razón derecha para iniciar el litigio.
De todos modos las pruebas practicadas en el juicio son elemento necesario para poder apreciar si la corte inferior cometió error de ley o abuso de discreción dejando de con-denar al demandante en las costas y honorarios del abogado de la demandada, y estamos impedidos de examinar dichas pruebas por no habérsenos presentado en forma debida.
Si la corte procedió con error o abuso de discreción ha de determinarse por la totalidad del juicio y no por la de-manda, la contestación y la sentencia. Vivas et al. v. Hernaiz, Targa y Cía. et al., 24 D. P. R. 836.
Véase nuestra decisión de esta fecha en otro recurso, en el mismo caso y entre las mismas partes.
Es de confirmarse la sentencia apelada en la parte que ha sido recurrida.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados del Toro, AMrey y Hutchison. -
El Juez Asociado Sr. Wolf no tomó parte en la resolu-ción de este caso.